Title: From Benjamin Franklin to Valmont de Bomare, 26 November 1778
From: Franklin, Benjamin
To: Valmont de Bomare, Jacques-Christophe


Sir,
Passy, Nov. 26. 1778
Immediately on the Receipt of your Note of the 20th Instant, I made your Proposition to Madam de Chaumont by her Son, she accordingly appointed Wednesday the 25th, which was yesterday, when I expected to find you at Dinner there, and settle with you the other two Points. I imagin’d she would have written to you, she thought her Son had done it, and so it was omitted by all of us, & our Neglect was punished by the Loss of your Company.— If you will do me the honour to come & dine with me on Sunday next, we may then agree on some other Day with that Lady.— For my own Part, I accept with Pleasure the Invitation of Attending your first Lecture on Thursday the third of next Month; and if I can disengage myself from another Engagement, I will also partake of your philosophical Dinner. With great Esteem and Respect, I am, Sir, Your most obedient humble Servant
B Franklin
M. Bomare
